DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           LEVI “LARRY” CHAIM BIEDA, MIMI JOY BIEDA
                    and DAVID ISRAEL BIEDA,
                           Appellants,

                                     v.

                            RIC L. BRADSHAW,
       in his official capacity as the Sheriff of Palm Beach County,
                                   Appellee.

                               No. 4D20-2270

                                [May 6, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; James Nutt, Judge; L.T. Case No.
50-2020-CA-007522-XXXX-MB.

   Jeremy J. Kroll of Dutko & Kroll, P.A., Fort Lauderdale, Bruce A. Zimet
of Bruce A. Zimet, P.A., West Palm Beach, and Robert Pasch of Robert
Pasch, P.A., West Palm Beach, for appellants.

  Carri S. Leininger of Williams, Leininger & Cosby, P.A., North Palm
Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.